Darrell Hickman, Justice. This is a suit over a 40 foot boat. The appellant, Bill Rhea, delivered his boat to the appellees, Jack Harris and River Valley Marina, Inc., for repairs. Rhea claimed the boat was worth $70,000 when it was delivered. The appellees testified the boat was worth $30,000 to $35,000 at the time it was delivered. After Harris removed the boat from the water, he discovered more damage to the boat than anticipated, mainly in the form of rot. Harris began repairing the boat, but the appellant ordered the repairs stopped before they were completed. Harris testified that the rot would continue until the rotting planks were replaced. When Rhea testified the boat was only worth $3,000, the appellees asked if he would take that for it; he said yes, and a $3,000 check was delivered and accepted by Rhea in court. The parties disagreed on what the damage consisted of and what should have been done. The resulting lawsuit went before a jury which resolved all disputes in favor of the appellees in the amount of $2,000. The only issue on appeal is whether the evidence was sufficient to support the jury’s verdict. Actually, the only question to resolve is the credibility of the witnesses. Each party offered proof directly conflicting with that of the other.  On appeal we only look to see if there is substantial evidence to support the verdict, reviewing the evidence in a light most favorable to the appellee. We have done that and readily conclude the verdict should be upheld. Otis Elevator Co. v. Faulkner, 288 Ark. 344, 705 S.W.2d 428 (1986); E.I. Dupont de Nemours & Co. v. Dillaha, 280 Ark. 477, 659 S.W.2d 756 (1983). The judgment is affirmed. Glaze, J., not participating.